DISSENTING OPINION.
I respectfully dissent from the conclusions reached by the Court in this case.
The primary purpose of the Act in question is to collect revenue from bonded contractors on oil and gas handled by them under the circumstances detailed in the Act. In truth, it is so declared in the Act. Further, it seems to me that the provision for adjustments between the first and second bonded dealer is merely secondary and incidental, and it was not intended by the Legislature that such provision deprive the State of Mississippi of its revenue on the gas and oil involved, and it was not intended that the state should return to the first bonded dealer, the tax paid by it, merely because the second bonded dealer could not be made to meet its obligation because of its insolvency, and the exhaustion of its bond due to previous delinquencies. The consequence of such refund to the first bonded dealer, under such circumstances, would leave the oil and gas involved tax free, and the *Page 302 
State without revenue therefrom, in violation of the primary purpose of the entire legislation.
It seems to me that the controlling opinion here in construing the amendment to a certain section of the Act isolates the amendment from the Act as a whole and that if the amendment be read in connection with other provisions of the accompanying statutes, the reasoning of the interpretation by the majority of the Court would disappear, as would the result of requiring the state to refund a tax not possible to collect from the second bonded dealer. This court said in Mississippi Cottonseed Products Co. v. Stone, 184 Miss. 409, 184 So. 428, 431: "In construing a statute a court may ascertain its true meaning by studying it as a whole; and when ascertained, may enforce it, even to the extent of correcting errors in the language used; Gandy et al. v. Public Service Corp., etc., 163 Miss. 187, 140 So. 687. The Court, in construing the statute, must seek to ascertain the legislative intent from the statute as a whole, and not from a segregated portion, considered apart from the rest of the statute; see Henderson v. Blair et al., 102 Miss. 640, 59 So. 856," and other cases cited.
Therefore, as stated, I deferentially dissent.